Citation Nr: 1135362	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for degenerative joint disease of the lumbar spine with scars prior to July 24, 2008.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine with scars from July 24, 2008.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left hip.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right hip with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty, or had reserve component service, from February 1961 to February 1987, when the Veteran retired with more than 20 years of active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran's claim for service connection for degenerative joint disease of the lumbar spine with scars, and assigned a noncompensable disability rating from March 21, 2007 to July 23, 2008, and a 20 percent disability rating as of July 24, 2008.  The RO also granted the Veteran's claims for service connection for degenerative joint disease of the left hip, and for degenerative joint disease of the right hip with scar, and assigned 20 percent disability ratings for each.

In March 2011, the Veteran and his spouse testified at a hearing on appeal before the undersigned Veterans Law Judge (Travel Board hearing); a copy of the transcript is associated with the record.

Following the March 2011 Travel Board hearing, the Veteran submitted additional evidence.  The Veteran waived his right to review of that evidence by the RO.  Appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran's most recent examination for evaluation of the service-connected disabilities at issue in this appeal was provided in October 2008.  The Veteran contends that the disabilities at issue have increased in severity since that examination, and additional evidence submitted after the Veteran's March 2011 Travel Board hearing supports the Veteran's testimony.  However, this evidence does not address all rating criteria which must be considered.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, there is no additional medical evidence that addresses the level of impairment of the Veteran's bilateral hip disabilities since his October 2008 examination.  Additionally, while a single March 2011 computed tomography (CT) scan report regarding the Veteran's lumbar spine is of record, it does not address the Veteran's scars, neurological manifestations (e.g., his reported radiating pain), or the factors described in 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (including weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse).

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim, including making reasonable efforts to obtain all potentially relevant records that the Veteran adequately identifies and authorizes VA to obtain.  See 38 U.S.C. § 5103A(a)(1), (b)(1); Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed.Cir.2009).  VA is required to obtain disability records from Social Security Administration (SSA) if VA determines, without review of the actual records, that there is a reasonable possibility that such records are relevant to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  In this case, the Veteran asserted at his March 2011 Board hearing that he is homebound and unable to do yard work or housework.  Id. at p. 4.  Therefore, on remand, the AOJ should obtain the Veteran's SSA records and associate them with the claims file, if the Veteran has submitted a claim for SSA benefits.

Additionally, on remand, the AOJ is asked to obtain relevant medical records showing treatment for the Veteran's claimed disabilities since March 2011, except that duplicates of records provided by the Veteran need not be associated with the claims files.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers who have treated or evaluated him for his service-connected degenerative joint disease of the lumbar spine and hips since March 2011.  Attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  In particular, ask the Veteran to supply the name and address of the providers who have managed his back pain since March 2007, when the Veteran submitted the claim for service connection for back disability, including the address of providers at the University of Oklahoma Medical Center, referenced in hearing testimony.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  Request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the SSA and associate them with the claims file.  If records are unavailable, SSA should so indicate.

3.  Determine whether there are any VA clinical records since the underlying claims were filed that have not been associated with the claims files. 

4.  After completion of the above, schedule the Veteran for VA examinations to determine the severity of his service-connected lumbar spine and bilateral hip disabilities.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.  All tests and studies, including range of motion, should be performed.

The examiner should address the following:

a) The examiner who conducts examination of the Veteran's lumbar spine should:  (i) describe the manifestations of the service-connected lumbar spine disability during the period from March 2007 through July 2008, and, (ii) describe changes in the level of severity of the disability from July 2008 to the present, and should describe the current orthopedic and neurologic manifestations of the service-connected lumbar disability.  

b) The examiner should describe all manifestations of right hip and left hip disability.

c) The examination report should also contain discussion of the neurological manifestations of lumbar spine disability and right and left hip disability, including whether his claimed radiating pain constitutes neuritis or neuralgia, as well as the severity thereof (e.g., slight, moderate, or severe).

d) The examiner who conducts examination of the Veteran's service-connected lumbar spine and right hip scars should identify the location and size of each scar.  The examiner should describe all manifestations of each scar, including whether each scar is associated with underlying soft tissue damage, is characterized by frequent loss of covering of skin over the scar, and/or is painful.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why, and should explain what evidence would be required to allow the examiner to provide the requested opinion.

5.  After completion of the above, the AOJ should readjudicate the above claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


